Citation Nr: 0207841	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  95-13 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for alcohol abuse as 
secondary to service-connected post-traumatic stress 
disorder (PTSD).

2. Entitlement to service connection for major depression as 
secondary to service-connected PTSD.

3. Entitlement to service connection for dissociative 
disorder as secondary to service-connected PTSD.

4. Entitlement to service connection for generalized anxiety 
disorder as secondary to service-connected PTSD.

5. Entitlement to service connection for panic disorder with 
agoraphobia as secondary to service-connected PTSD.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from April 1963 to April 1983

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1994 decision by a Department of 
Veterans Affairs (VA) Regional Office (RO), which found that 
none of the conditions enumerated above could be 
service-connected and evaluated separately from the service-
connected totally disabling PTSD.  A notice of disagreement 
was received in November 1994; a statement of the case was 
issued in March 1995; and a substantive appeal was received 
in April 1995.  

The instant appeal has previously been before the Board.  By 
decision, dated August 28, 1996, the Board remanded the 
instant claims for further development.  That development 
being completed, the Board considered the claims again on 
June 30, 1998.  The Board found that alcohol dependence was 
not a disability within the meaning of the relevant statute 
and that the remaining conditions were not due to or 
aggravated by the veteran's service-connected PTSD.  The 
veteran appealed this determination.  

In June 1999, the parties filed a "Joint Motion for Remand 
and for Stay of Proceedings" (Joint Motion), requesting that 
United States Court of Appeals for Veterans Claims (Court) 
vacate the Board's decision and remand the claims for further 
consideration.  The parties noted that such action was 
necessary for consideration of new legal precedent and for 
the Board to provide adequate reasons and bases for its 
determination.  The Court granted this motion on June 4, 
1999, and vacated the Board decision, remanding the claims to 
the Board.

On February 18, 2000, the Board remanded the claims to the RO 
for further development, to include requests for medical 
treatment records and for a fee basis psychiatric 
examination.  By letter, dated in February 2000, the RO 
requested that the veteran identify and authorize release of 
info from private hospitals, clinics, and physicians who had 
provided treatment for his alcoholism and various mental and 
psychiatric disorders since November 1997.  The veteran 
returned the authorization form identifying treatment at a VA 
mental health clinic.  A VA psychiatric examination was 
provided in September 2000.  A VA fee basis psychiatric 
examination was performed in October 2000.  


FINDING OF FACT

The veteran's alcohol abuse (in remission), major depression, 
dissociative disorder, generalized anxiety disorder, and 
panic disorder with agoraphobia are proximately due to or the 
result of his service-connected PTSD.  


CONCLUSION OF LAW

Alcohol abuse, major depression, dissociative disorder, 
generalized anxiety disorder, and panic disorder with 
agoraphobia are proximately due to the veteran's service-
connected PTSD.  38 U.S.C.A. §§ 1110, 1113, 1131, 5107 (West 
1991 & Supp. 2001); Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The Board's June 30, 1998 decision contains a complete 
recitation of the facts before the Board at that time.  The 
Board does not find it necessary to reiterate those facts in 
their entirety, but incorporates them by reference with 
specific enumeration of the evidence as necessary for the 
discussion and determination of the Board herein.  The Board 
does here provide detailed enumeration of evidence received 
since the June 1998 decision

The veteran filed a claim for service connection for a 
psychoneurotic disorder in October 1992.  By rating decision 
in November 1993, the RO granted service connection for PTSD 
with a 100 percent evaluation, effective from July 10, 1992. 

The veteran was hospitalized from July to November 1992 with 
the following diagnoses:  1) Chronic, severe PTSD; 2) 
Chronic, severe major depression, secondary to PTSD; 3) 
Dissociative disorder, not otherwise specified, secondary 
to PTSD; 4) Generalized anxiety disorder; 5) Panic disorder 
with agoraphobia; 6) Amphetamine abuse in remission, remote; 
7) Alcohol dependence, in remission; and 8) Nicotine 
dependence.  The veteran participated in ongoing treatment at 
the VA for his psychiatric condition and was hospitalized 
again from May to June 1994 with diagnoses of chronic severe 
PTSD, chronic depression, history of dissociative symptoms, 
and history of alcohol and marijuana dependence.  

VA examination in November 1997 provided impressions of PTSD, 
dysthymia in remission, alcohol dependence in remission, 
generalized anxiety disorder, and panic disorder with 
agoraphobia.  The examiner provided an opinion that the non-
PTSD diagnoses were in reasonably good remission, were not a 
significant factor in the veteran's PTSD, and were not 
secondary to the veteran's service-connected PTSD.  

A VA mental disorders assessment was conducted in September 
2000 by a VA psychologist.  The examiner noted review of the 
1997 VA examination.  The veteran reported that he was 
"doing about the same" since the previous examination and 
was taking medication for anxiety.  He noted occasional 
depression and indicated that he spoke with a couple of other 
veterans in dealing with his depression.  The veteran 
reported intrusive thoughts, homicidal ideation, 
irritability, but denied dissociative disorders and suicidal 
thoughts.  The examiner noted no evidence of psychosis, 
thought disorder, or major depression.  Diagnoses of chronic 
severe PTSD, history of alcohol abuse, and dysthymia in 
remission were reported.  The examiner stated that the 
veteran's dysthymia and anxiety were pretty well controlled 
and in remission and that he did not think these problems 
were secondary to PTSD.  

A VA fee basis psychiatric examination was conducted in 
October 2000 by D.L., M.D., who noted review of the veteran's 
claims file.  Dr. D.L. noted that the veteran began daily 
drinking during his service in Vietnam, and that the evidence 
supported a diagnosis of alcoholism, in a state of remission.  
Dr. D.L. reported that the veteran's panic disorder began in 
the early 1970s and worsened during the 1980s and 1990s.  
Agoraphobia developed as a complication of the panic attacks, 
with attacks as frequent as two or three per day.  This 
condition had not been of major significance recently and, if 
the attacks occurred at all, they occurred quite 
infrequently.  

Dr. D.L. stated that the fugue states had also become 
infrequent and did not stand out as a prominent disorder.  
This condition might be related to the alcohol blackouts or 
the depression and anxiety states, but did not warrant 
separate diagnostic consideration.  Dr. D.L. noted that the 
veteran's depressive disorder had been longstanding with 
demonstrable loss of interest, often low energy, multiple 
somatic complaints, sense of uselessness, and chronic 
insomnia.  

The psychiatrist stated that the veteran's alcoholism came on 
in an effort to relieve distress, insomnia, and amphetamine 
offense (provided by medics in Vietnam for alertness) and 
that the initial disorder was PTSD.  Dr. D.L. stated that 
subsequent disorders - the panic disorder, depressive 
illness, and anxiety - followed both chronologically as well 
as causally to the PTSD and the military and combat 
experience.  He noted that the veteran's depression, anxiety, 
and panic disorder fluctuated and, although not currently 
prominent, were anticipated to fluctuate into various phases 
of severity.  

Dr. D.L. provided the following Axis I diagnosis:

Post-traumatic stress disorder.  I would view the 
subsequent axis one diagnosis as sub categories and 
complications of his post-traumatic stress 
disorder.  I would prefer not to list them as 
separate illnesses as I think this leads to a 
misconception that we are dealing with a multiple 
number of different disorders, when in fact we are 
dealing with one, that being post-traumatic stress 
disorder which has been complicated by major 
depressive illness, generalized anxiety disorder, 
panic with agoraphobia and alcoholism disorder, 
currently in remission.  I do not believe his 
history supports a diagnosis of amphetamine abuse.  
Dissociative disorder, I do not believe warrants a 
diagnosis.  


II. Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In the April 2002 
supplemental statement of the case, the veteran was provided 
with the regulations implementing the VCAA.  

Also while this matter was pending before the Board, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) issued Dyment v. Principi, No. 00-7075, 
(Fed. Cir. April 24, 2002).  In Dyment, the Federal Circuit 
held that only Section 4 of the VCAA, which eliminated the 
well-grounded claim requirement, is to be considered 
retroactive to claims pending at the time of the VCAA's 
enactment.  Therefore, the notice and duty-to-assist 
provisions of the VCAA are applicable only to claims still 
under consideration by VA at the time of the VCAA's enactment 
and to claims filed after the VCAA's enactment.  On May 20, 
2002, the Federal Circuit decided Bernklau v. Principi, No. 
00-7122 (Fed. Cir. May 20, 2002).  In that decision, the 
Federal Circuit held that Section 3A of the VCAA (covering 
the duty to notify and duty to assist provisions of the VCAA) 
was not retroactively applicable to decisions of the Board 
entered before the effective date of the VCAA (Nov. 9, 2000).  
In reaching this determination, the Federal Circuit appears 
to reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Precedent opinions of the chief legal officer of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  For purposes of this determination, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending on the date of enactment of the VCAA.

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes VA examinations, hospital and 
treatment records, and statements and argument from the 
veteran.  The Board notes that it does not appear that any 
attempt was made to obtain the VA mental health care records 
identified by the veteran in May 2000.  However, in light of 
the award of benefits on the veteran's claims, the Board 
finds that further delay to obtain these records would only 
be to the veteran's detriment.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  Under these circumstances, no further 
action is necessary to assist the veteran with the claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for psychiatric disorders, 
including as secondary to a service-connected disability.  
The discussions in the rating decision, statement of the 
case, and supplemental statements of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Specifically, the 
April 2002 supplemental statement of the case provided the 
veteran with the VCAA implementing regulations.  The Board 
therefore finds that the notice requirements of the new 
law and regulation have been met in that the veteran had 
actual notice of the law and regulations.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection may be granted for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  The United States Court of 
Appeals for Veterans Claims (known as the United Stated Court 
of Veterans Appeals prior to March 11, 1999) (hereinafter, 
"the Court") has held that compensation can be awarded for 
a nonservice-connected disability that is aggravated by a 
service-connected disability for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation, even if the service-connected disability is not 
the proximate cause of the nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any material issue, VA will give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  However, the benefit of the doubt rule 
is inapplicable when the Board finds that a preponderance of 
the evidence is against a particular claim.  Ortiz v. 
Principi, 274 F.3d 1361, 1366 (Fed. Cir. 2001).

Remand from the Court of the veteran's claim for service 
connection for alcohol abuse was requested by the parties due 
to recent legal precedent.  See Barela v. West, 11 Vet. App. 
280 (1998).  Since that time, the Court has further 
considered the issue of entitlement to service connection for 
alcohol (and drug) abuse under the law and that decision was 
considered on appeal by the Federal Circuit.  Allen v. West, 
No 98-555 (Vet. App. July 12, 1999); Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. 
Cir. 2001) (en banc order).  During this appeal, the VA 
stayed adjudication of claims for compensation based on 
alcohol and drug abuse related disabilities, claimed as 
secondary to or as a symptom of a service-connected 
disability.  See Chairman's Memorandum, No. 01-01-13 (June 
25, 2001).  Following completion of the judicial review of 
Allen, the stay was lifted.  See Chairman's Memorandum, No. 
01-02-02 (March 21, 2002).  The Federal Circuit's decision in 
Allen held that 38 U.S.C. § 1110 permitted a veteran to 
received compensation for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, a veteran's 
service-connected disability.  Allen v. Principi, 237 F.3d at 
1381.  Therefore, the instant claim seeking service 
connection for alcohol abuse (in remission) as secondary to 
service-connected PTSD is not precluded by law, and the Board 
considers that claim along with the other claims for service 
connection for mental and psychiatric disorders as secondary 
to service-connected PTSD.  

The record contains three VA psychiatric or psychological 
evaluations.  The most recent comprehensive examination 
performed by Dr. D.L. included consideration of the veteran's 
psychiatric history and medical records, as well as current 
examination.  Dr. D.L. found that, although some of the 
veteran's conditions (depression, anxiety, panic disorder, 
alcohol abuse) were currently not prominent, these conditions 
were expected to fluctuate in severity.  Dr. D.L. concluded 
that these conditions were "sub categories and 
complications" of the veteran's PTSD.  The VA examiners in 
November 1997 and September 2000 found that these conditions 
were not secondary to the veteran's service-connected PTSD.  
The Board gives greater weight to the opinion of Dr. D.L. as 
his opinion provides more than adequate reasons for all 
conclusions and opinions and Dr. D.L. reviewed the veteran's 
claims file.  Although Dr. D.L. did not wish to provide a 
separate diagnosis for the veteran's psychiatric symptoms, 
the medical evidence as a whole reflects that the veteran 
suffers from all of the enumerated diagnoses.  Therefore, the 
evidence does not preponderate against a finding that the 
veteran's alcohol abuse, major depression, generalized 
anxiety disorder, and panic disorder are secondary to his 
service-connected PTSD.  

Although Dr. D.L. did not find a current diagnosis of 
dissociative disorder, the veteran has previously been 
diagnosed with such as secondary to PTSD.  It is apparent 
from the records and from the opinion of Dr. D.L. that the 
veteran's psychiatric condition is expected to fluctuate and 
although there do not appear to be current active symptoms of 
this disorder, the Board finds that the evidence does not 
preponderate against a finding that the veteran has a 
diagnosis of dissociative disorder secondary to his service-
connected PTSD.  

The Board notes that the veteran is already in receipt of a 
100 percent evaluation for service-connected PTSD.  The 
instant grant of service connection for other psychiatric 
disabilities does not necessarily indicate that an increase 
in compensation will be awarded. 


ORDER

Entitlement to service connection for alcohol abuse (in 
remission), major depression, dissociative disorder, 
generalized anxiety disorder, and panic attacks with 
agoraphobia, as secondary to service-connected PTSD, is 
granted.  




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

